Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants after-final amendments filed 12/27/2021 have been entered as affecting matter un-related to scope/simplifying issues for subsequent appeals and/or RCEs. The amendments to claims 21 and 28 are minor formatting corrections and do not change the scope of the claimed invention/protection.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Response to Arguments
Applicant’s arguments, see “Applicant’s arguments/remarks”, filed 12/27/2021, with respect to claims 13-28, more specifically the “plausibility” checking have been fully considered and are persuasive.  The rejections of claims 13-28 have been withdrawn. As these rejections were overcome by arguments alone (accompanying amendments of the claim set filed 12/27/2021 are minor formatting/grammatical), the finality of the previous office action dated 10/18/2021 is withdrawn.
	To summarize the updated rejections below, in regards to the Plausibility check, Ferguson does not explicitly teach such a check, however map matching techniques for autonomous vehicle navigation are WURC in the field, in such techniques environmental sensors data/readings are used to correct/plausibilize (i.e. is the expected/current position on the map possible given data of the surrounding area (and subsequently used as part of the vehicle navigation/control))for a given/current map position. Thus the cited section of Ferguson in which the vehicles “rely more heavily on sensors” in the event of a trajectory comparison/mismatch would render obvious the plausibility checking of the current location using environmental sensor. The underlying rational for the obviousness/combination would be “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”.
Claim Objections
Claim 13 and 21 are objected to because of the following informalities: in step S6), “wherein when the difference value exceeds a defined threshold value of a deviation, a request if made…” should be “wherein when the difference value exceeds a defined threshold value of the deviation,” as a/the “deviation” was already previously brought into the claim 13 in the elements.  Appropriate correction is required.
	Claim 21 has the same issue/elements wherein the second deviation is still indefinite will already being introduced.
Claim Rejections - 35 USC § 103
Claims 13-19, 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson, “Approach for Estimating the Geometry of Roads and Lanes by Using Vehicle Trajectories”, US8880272 B1 in further in view of Ries et al, “METHOD FOR OPERATING A DRIVER ASSISTANCE SYSTEM AND VEHICLE COMPRISING A DRIVER ASSISTANCE SYSTEM DESIGNED TO CARRY OUT THE METHOD”, US 20210009107 A1.
	For the following rejections the cited section with with the form of Column #, lines ##-## “text” are from Ferguson, the [####] “text” sections are from Ries et al.
(Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130)”.); ” s2)    determining a current vehicle position, and locating a position of the HAV in the digital map;”(Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here “use the road model to stay on the road” inherently teaches that the vehicle position is being determined in the map, in order to stay on the road); ” s3)    identifying a route segment currently traveled by the HAV in the digital map, the identification taking place at least in part based on the current vehicle position and/or based on a current change in the current vehicle position;” (Column 6, lines 35-56, “ FIG. 7 depicts an example of a data structure 710 representing the trajectory 610. In this example, the trajectory 610 is stored as a set of location samples. Each sample is taken at a different time instant. Each sampled location is represented by an X-coordinate and Y-Coordinate. In this example, the coordinate system is defined by a Y-axis running in parallel to the left curb of road (430) and the X-axis is normal to the Y-axis. It should be noted that the data structure 710 provides only an example of how vehicle trajectories (e.g., observed or generated) may be represented. In further examples, however, each of the vehicle trajectories may be represented as a set of vectors, collection of coordinates, a polynomial, or any other representation. The trajectories may be part of course estimates, road models, and other similar structures used by the vehicle control unit 220 in controlling the operation of the vehicle 210. Furthermore, although in this example locations in the trajectory 610 are represented as coordinate pairs, in other examples they may be represented as vectors, polynomials, or any other form capable of identifying a location in the environment of vehicle 210 (e.g., road 430 or areas outside the road 430). The present disclosure is not limited to any specific type of location representations.”); ” s4)    providing at least one traveled comparison trajectory of at least one additional vehicle along the currently traveled route segment, the additional vehicle having already traveled the currently traveled route segment, and/or the additional vehicle being situated in front of the HAV on the currently traveled route segment;”( Column 1, lines 41-43, “The second vehicle is tracked to determine a second observed trajectory of the second vehicle. The second observed trajectory includes a second location passed by the second vehicle.”); ” s5)    comparing the at least one comparison trajectory with the currently traveled route segment as indicated in the digital map, and ascertaining a difference value as a result of the comparison; and s6)    ascertaining an up-to-dateness of the currently traveled route segment in the digital map, at least partly based on the difference value.”(Column 3, lines 11-22, “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road.” Here is measuring of discrepancy/difference in the trajectories and used to determine/update the map based on the discrepancy (i.e. up-to-dateness));” and controlling the HAV along the route segment based on the comparing; (Ferguson Column 9, lines 33-39 “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.” The switching to relying on camera and other sensors and/or following of trajectory is controlling the HAV along the route based on the comparison));
	However Ferguson lacks explicit teachings for the plausibility check, i.e. doesn’t explicitly teach “wherein when the difference value exceeds a defined threshold value of a deviation, information from environmental sensors of the HAV is used to plausibilize the current vehicle position;” However the cited section of Ferguson for controlling based on the comparison ( Ferguson Column 9, lines 33-39 “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.” The switching to relying on camera and other sensors more heavily inherently teaches probabilizing (sensor data and its use to navigate is inherently probabilistic)); does render obvious such a check based on the WURC method of map matching techniques for autonomous navigation/control of vehicles. Additionally Ferguson lacks explicit teachings that control of the vehicle should be switch to manual/handed over to the vehicle
	Ries et al teaches the plausibility check for the position of a vehicle within a digital map based on the environmental sensor data it receives and, depending on the results, either autonomously navigating or switching to manual control of the vehicle. Ries et teaches [0004] “In a method for operating a driver assistance system for a vehicle, environment data for the vehicle are detected by means of an on-board sensor system and matched with map data stored in the environment map to determine a position of the vehicle in a digital environment map. For determining a position of the vehicle in a real environment, position data of the vehicle are determined by means of at least one on-board satellite receiver. Furthermore, an accuracy of the determined position is determined based on the position data and based on environment data matched with the environment data. In order to determine the accuracy, the position data and the matched environment data are preferably fed to a position filter, the position of the vehicle in the environment map being matched with the actual position of the vehicle by means of the position filter and the plausibility of the position of the vehicle in the map in particular being checked by means of the matching. Furthermore, fully automated operation of the vehicle is enabled on the basis of the determined accuracy. Fully automated operation is understood to mean highly automated operation or autonomous operation here.” And teaches manual switching/control of the vehicle based on the an unreliable section/segment of road, [0017] “It is possible for the accuracy to fall below the threshold, for example if there is low signal quality of the received position data D.sub.Pos and/or if there is too low a number of prominent landmarks in the environment. As a result, safety-related interruptions to the fully automated operation of the vehicle 1 take place in which a driver must manually take over the operation of the vehicle 1.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Ferguson et al’s “rely on sensor more heavily” operation mode to use the plausilbity check (map matching) and autonomous control/manual control operation of the vehicle as disclosed by Ries et al above. Such an implementation would be obvious based on the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Ferguson et al teaches the comparison check of trajectories to determine up-to-dateness/reliability of a digital map and switching to a sensor based (as opposed to more digital map navigation based) driving mode based on this reliability determination; Ries et al teaches a sensor based autonomous navigation check which includes plausibility checks of the vehicle’s position based on the position in a digital map being checked with the environmental sensor data (i.e. the individual steps as claimed are taught in the prior art); (II) by implementing the specific navigational method/steps as taught by Ries et al into Ferguson et al neither underlying principles of either invention are being changed. Ries et al is 
Regarding Claim 14, Modified Ferguson teaches” The method as recited in claim 13, wherein the digital map is a highly accurate digital map.”( Column 1, lines 16-24,  “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here while not explicitly stating that the map is a “highly accurate digital model” it’s use for staying on the road/reaching the destination teaches that it is. As further evidence of this column 9, lines 33-49, “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily. In another aspect, vehicle 210 may begin following the either the first or second representative trajectory. For example, vehicle control unit 220 may change one of the speed or direction of the vehicle 210 based on one of the representative trajectories. Vehicle 210 may change lanes to avoid road block 420 or alternatively it may slow down. In yet another aspect, the representative trajectory (first or second) may be included in a control strategy, course estimate, road model, or another similar data structure that is used by the vehicle control unit 220 in controlling the operation of vehicle 210.” Here we have different modes in which more or less sensors are used (i.e. the map is either highly relied on or not) the less sensor modes (inherently taught by “Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily”) directly indicates that the map is being used/relied on to pilot a vehicle on the road, the map having such a capability teaching that it is a highly detailed model. );
Regarding Claim 15, Modified Ferguson teaches” The method as recited in claim 13, wherein when the difference value exceeds a defined threshold value of a deviation: (i) a request is made to a driver of the HAV to take over driving responsibility and/or (ii) a request is made to a central map server to provide an update of the digital map.”( Column 3, lines 11-22 “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road. The processor may be further configured to determine a distance between a first location in the observed trajectory and a second location the generated trajectory. The measure of discrepancy may be based on the determined distance. In some instances, the update includes modifying the map that is stored in a memory. In other instances, the update may include transmitting an indication of the discrepancy to a remote server over a communication network.” Here deviation/discrepancy causes a map update. The map/update comes from a server);
Regarding Claim 16, Modified Ferguson teaches” The method as recited in claim 15, wherein an item of information relating to the size of the difference value and/or to the route segment is communicated to the central map server, the central map server communicating the item of information to additional highly automated vehicles, and the communication taking place in the form of an update of the digital map.”(Column 5, lines 31-40 “  Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” And from Column 3, lines 23-30 “The processor may be further configured to determine a distance between a first location in the observed trajectory and a second location the generated trajectory. The measure of discrepancy may be based on the determined distance. In some instances, the update includes modifying the map that is stored in a memory. In other instances, the update may include transmitting an indication of the discrepancy to a remote server over a communication network.”);
Regarding Claim 17, Modified Ferguson teaches ” The method as recited in claim 13, wherein the step S4 includes ascertaining the at least one traveled comparison trajectory using a GPS system integrated in the at least one additional vehicle, and/or the at least one traveled comparison trajectory is ascertained using at least one sensor integrated in the at least one additional vehicle, in the context of an odometry calculation.”(Column 5, lines 22-40, “ Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here “server may… disseminate” teaches that the sensor/odometry tracking is sent to other vehicles.);
Regarding Claim 18, Modified Ferguson teaches ” The method as recited in claim 13, wherein in the step S4 a plurality of comparison trajectories of a plurality of additional vehicles are communicated to the HAV, and in the step S5 the plurality of comparison trajectories are compared with the currently traveled route segment as indicated in the digital map, the ascertaining of the difference value taking place using a statistical evaluation of the comparisons.”(Column 8, Lines 45-66, “ In yet another aspect, discontinuities a trajectory may indicate how reliable the trajectory is. The less continuous a trajectory, the less reliable. Discontinuities may be identified based on a distance between successive locations in a given trajectory. The distance may be along the X-axis, Y-axis, Euclidean distance, or any other type of distance. Two locations may be said to be successive if they are located immediately one after another in an ordered set of locations. For example, the locations in the ordered set may be arranged according to the time at which they are measured. Referring back to FIG. 7, an example of an ordered set of locations is depicted in the table 710. The average distance between successive locations in table 710 is about +10 m, However, the distance between successive locations t.sub.9 and t.sub.10 is -50 m. A gap of such magnitude may, in some circumstances, be classified as a discontinuity. Thus, to determine how discontinuous a trajectory is, successive distances in the trajectory may be compared against a threshold. The threshold may be a constant (e.g., 50 m) or it may be based on a statistical measure of the successive distances in the set of locations (e.g., standard deviation). Moreover, the amount of discontinuity in a trajectory may be qualified based on a count of the discontinuities or the value of one or more statistical attributes of the set of successive distances between locations in the trajectory (e.g., average successive distance, standard deviation).”);
Regarding Claim 19, Modified Ferguson teaches” The method as recited in claim 13, wherein: (i) the at least one comparison trajectory is communicated from the at least one additional vehicle to the HAV by a vehicle-to-vehicle system (V2V), and/or (ii) the at least one comparison trajectory is communicated to a central server computer, the central server computer being in a vehicle-to-infrastructure system (V2I) or a cloud system.”( Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
(Column 1, lines 16-24 “ FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).”); ” the memory module being a memory module integrated in the HAV or being a central server;” (Column 4, lines 40-53, “As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.” Here teaches a memory storage within the HAV and from Column 5, lines 32-40, “ The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here teaches a central server containing maps); ” a position module configured to determine a vehicle position of the HAV; ” (Column 1, lines 36-39, “In a yet another aspect, a method is provided including identifying a first vehicle and a second vehicle that are traveling on the same road as a third vehicle. The first vehicle is tracked to determine a first observed trajectory thereof.” Here the tracking of the first vehicle teaches a positioning system/module inherently from the Background section: Column 1, lines 36-39, “Autonomous vehicles use computing systems to aid in the transport of passengers from one location to another. Such vehicles may be equipped with various types of sensors in order to detect objects in their surroundings. Autonomous vehicles may include lasers, sonar, radar, cameras, and other devices which scan and record data from the vehicle's surroundings. These devices may be used to detect the geometry of the road on which the vehicles are travelling and determine the locations of the road's curb and lanes.” Here teaches the common systems/sensors used to record the surroundings/position the vehicle); ” an interface configured to exchange data with a remote data source;” (Column 5, lines 22-32,  “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network.”); ”  and a control device configured to exchange data with the memory module, the position module, and the interface,” (Column 4, lines 23-53, “FIG. 2 depicts a schematic diagram of the components of autonomous vehicle 210 in accordance with aspects of the disclosure. As shown in this example, vehicle 210 includes vehicle control unit 220, braking system 230, steering system 240, and acceleration system 250. Vehicle 210 is capable of driving from one point to another without (or with partial) input from a human driver. In some embodiments, vehicle 210 is an automobile. In various embodiments vehicle 210 may be a car, truck, motorcycle, bus, boat, airplane, helicopter, lawnmower, recreational vehicle, amusement park vehicle, farm equipment, construction equipment, tram, golf cart, train, trolley, glider, warehouse equipment, factory equipment, or the like. Vehicle control unit 220 is a system for controlling the operation of vehicle 210. Vehicle control unit 220 may interact with braking system 230, steering system 240, and acceleration system 250 to cause vehicle 210 to slow down, stop, steer, or accelerate. (22) As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.“ Here teaches the control system within the car Column 5, lines 11-21, “ Although FIG. 3 functionally illustrates the processor and memory as being within the same block, the processor and memory may actually comprise multiple processors and memories that may or may not be stored within the same physical housing. For example, some of the instructions and data may be stored on removable CD-ROM and others within a read-only computer chip. Some or all of the instructions and data may be stored in a location physically remote from, yet still accessible by, the processor. Similarly, the processor may actually comprise a collection of processors which may or may not operate in parallel.” Here teaches the connections between the modules in the server controlled configuration); ” and to locate the vehicle position determined by the position module in the digital map, ” (Column 1, lines 16-24, “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here “use the road model to stay on the road” inherently teaches that the vehicle position is being determined in the map, in order to stay on the road);” and configured to identify a route segment currently traveled by the HAV in the digital map, the identification taking place at least partly based on the current vehicle position and/or at least partly based on a current change of the current vehicle position;”( Column 6, lines 35-56, “ FIG. 7 depicts an example of a data structure 710 representing the trajectory 610. In this example, the trajectory 610 is stored as a set of location samples. Each sample is taken at a different time instant. Each sampled location is represented by an X-coordinate and Y-Coordinate. In this example, the coordinate system is defined by a Y-axis running in parallel to the left curb of road (430) and the X-axis is normal to the Y-axis. It should be noted that the data structure 710 provides only an example of how vehicle trajectories (e.g., observed or generated) may be represented. In further examples, however, each of the vehicle trajectories may be represented as a set of vectors, collection of coordinates, a polynomial, or any other representation. The trajectories may be part of course estimates, road models, and other similar structures used by the vehicle control unit 220 in controlling the operation of the vehicle 210. Furthermore, although in this example locations in the trajectory 610 are represented as coordinate pairs, in other examples they may be represented as vectors, polynomials, or any other form capable of identifying a location in the environment of vehicle 210 (e.g., road 430 or areas outside the road 430). The present disclosure is not limited to any specific type of location representations.”);” wherein the interface is configured to receive at least one traveled comparison trajectory of at least one additional vehicle along the currently traveled route segment,”( Column 1, lines 41-43, “The second vehicle is tracked to determine a second observed trajectory of the second vehicle. The second observed trajectory includes a second location passed by the second vehicle.”);” the control device being configured to carry out, using the comparison trajectory, a comparison of the at least one comparison trajectory with the currently traveled route segment as indicated in the digital map, and to ascertain a difference value as a result of the comparison.”( Column 3, lines 11-22, “In a yet another aspect, an apparatus is provided that includes a processor. The processor is configured to track one or more vehicles that are travelling on the same road as a first vehicle, determine an observed trajectory of a vehicle that is tracked, and determine a generated trajectory based on information from a map. The map includes an indication of a geometry of the road, compare the observed trajectory to the generated trajectory to obtain a measure of discrepancy between the observed trajectory and the generated trajectory. The processor is further configured to update the map based on the obtained measure of discrepancy. The updating includes modifying the indication of the geometry of the road.” Here is measuring of discrepancy/difference in the trajectories and used to determine/update the map based on the discrepancy (i.e. up-to-dateness); and controlling the HAV along the route segment based on the comparing;”( Ferguson Column 9, lines 33-39 “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.” Here teaches control of HAV along the segment/control modes of the HAV));
	However Ferguson lacks explicit teachings for the plausibility check, i.e. doesn’t explicitly teach “wherein when the difference value exceeds a defined threshold value of a deviation, information from environmental sensors of the HAV is used to plausibilize the current vehicle position;” However the cited section of Ferguson for controlling based on the comparison ( Ferguson Column 9, lines 33-39 “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.” The switching to relying on camera and other sensors more heavily inherently teaches probabilizing (sensor data and its use to navigate is inherently probabilistic)); does render obvious such a check based on the WURC method of map matching techniques for autonomous navigation/control of vehicles. Additionally Ferguson lacks explicit teachings that control of the vehicle should be switch to manual/handed over to the vehicle
	Ries et al teaches the plausibility check for the position of a vehicle within a digital map based on the environmental sensor data it receives and, depending on the results, either autonomously navigating or switching to manual control of the vehicle. Ries et teaches [0004] “In a method for operating a driver assistance system for a vehicle, environment data for the vehicle are detected by means of an on-board sensor system and matched with map data stored in the environment map to determine a position of the vehicle in a digital environment map. For determining a position of the vehicle in a real environment, position data of the vehicle are determined by means of at least one on-board satellite receiver. Furthermore, an accuracy of the determined position is determined based on the position data and based on environment data matched with the environment data. In order to determine the accuracy, the position data and the matched environment data are preferably fed to a position filter, the position of the vehicle in the environment map being matched with the actual position of the vehicle by means of the position filter and the plausibility of the position of the vehicle in the map in particular being checked by means of the matching. Furthermore, fully automated operation of the vehicle is enabled on the basis of the determined accuracy. Fully automated operation is understood to mean highly automated operation or autonomous operation here.” And teaches manual switching/control of the vehicle based on the an unreliable section/segment of road, [0017] “It is possible for the accuracy to fall below the threshold, for example if there is low signal quality of the received position data D.sub.Pos and/or if there is too low a number of prominent landmarks in the environment. As a result, safety-related interruptions to the fully automated operation of the vehicle 1 take place in which a driver must manually take over the operation of the vehicle 1.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Ferguson et al’s “rely on sensor more heavily” operation mode to use the plausilbity check (map matching) and autonomous control/manual control operation of the vehicle as disclosed by Ries et al above. Such an implementation would be obvious based on the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Ferguson et al teaches the comparison check of trajectories to determine up-to-dateness/reliability of a digital map and switching to a sensor based (as opposed to more digital map navigation based) driving mode based on this reliability determination; Ries et al teaches a sensor based autonomous navigation check which includes plausibility checks of the vehicle’s position based on the position in a digital map being checked with the environmental sensor data (i.e. the individual steps as claimed are taught in the prior art); (II) by implementing the specific navigational method/steps as taught by Ries et al into Ferguson et al neither underlying principles of either invention are being changed. Ries et al is teachings a navigation method which “relies more heavily on sensors”, i.e. Ries et al is in the spirit/conditions of Fergusons teachings to use a different control method, further the Plausibliity check and navigationas taught in Ries et al is still performing the same overall 
Regarding Claim 22, Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the digital map is a highly accurate digital map.”( Column 1, lines 16-24,  “FIG. 1, depicts a flowchart 100 of a high-level process executed by autonomous vehicles in general. According to the process, an autonomous vehicle is programmed with a destination and asked to reach it (task 110). Upon receiving the destination, the autonomous vehicle may retrieve a map and derive a model for the geometry of the road on which the vehicle may be travelling (task 120). Afterwards, the vehicle may use the road model to stay on the road and reach the destination safely (task 130).” Here while not explicitly stating that the map is a “highly accurate digital model” it’s use for staying on the road/reaching the destination teaches that it is. As further evidence of this column 9, lines 33-49, “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily. In another aspect, vehicle 210 may begin following the either the first or second representative trajectory. For example, vehicle control unit 220 may change one of the speed or direction of the vehicle 210 based on one of the representative trajectories. Vehicle 210 may change lanes to avoid road block 420 or alternatively it may slow down. In yet another aspect, the representative trajectory (first or second) may be included in a control strategy, course estimate, road model, or another similar data structure that is used by the vehicle control unit 220 in controlling the operation of vehicle 210.” Here we have different modes in which more or less sensors are used (i.e. the map is either highly relied on or not) the less sensor modes (inherently taught by “Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily”) directly indicates that the map is being used/relied on to pilot a vehicle on the road, the map having such a capability teaching that it is a highly detailed model);
Regarding Claim 23, Modified Ferguson, as currently combined in claim 21, fails to teach a GPS module for positioning. 
Ries et al teaches the use of a GPS module [0014] In the present embodiment, the vehicle 1 further comprises a satellite receiver 1.3, e.g., what is known as a GNSS (global navigation satellite system) receiver, by means of which position data D.sub.Pos of the vehicle 1 in a real environment are received. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Ferguson to include a GPS receiver and its data as a form as one of the “other sensors” in the context of Ferguson Column 9, lines 33-39 “At task 960, vehicle control unit 220 changes the state of the vehicle 210 based on one of the first representative trajectory or the second representative trajectory. In one aspect, vehicle control unit 220 may switch the vehicle 210 to a different control mode. Vehicle may switch to a mode in which it starts relying on cameras and other sensors more heavily.”; The use of a GPS module and its data would be obvious by simple substitution of one known element for another. The Use of GPS modules and their data to aid in navigation of vehicles is WURC in the field of vehicle navigation as evidenced by Ries et al, [0014] “In the present embodiment, the vehicle 1 further comprises a satellite receiver 1.3, e.g., what is known as a GNSS (global navigation satellite system) receiver, by means of which position data D.sub.Pos of the vehicle 1 in a real environment are received.” The use of a GPS to determine the position the vehicle would not change the underlying function/principles of the invention and would not produce results unexpected to one of ordinary skill in the art; as the use of GPS and its purpose to determine the position of an object equipped with it is WURC.
Regarding Claim 24, modified Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the remote data source is in a vehicle-to-vehicle system or in a vehicle-to-infrastructure system.” (Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
Regarding Claim 25, modified Ferguson et al teaches ” The driver assistance system as recited in claim 21, wherein the control device is configured to ascertain a comparison trajectory of a route segment traveled by the HAV and to provide it to other vehicles via the interface.”( Column 5, lines 22-40, “Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. Radio 350 may be a 802.11 transceiver, a 3G transceiver, a communication unit for inter-vehicle communication, or any other type of transceiver for receiving and transmitting information. Radio 350 may be connected to server 380 over a wireless network. The server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth. The server 380 may receive from vehicle 210 (via radio 350) map updates, map corrections, as well as other indication of lane closures. The server 380 may store the received information in memory or disseminate it among other autonomous vehicles on the road.” Here gives both V2V “inter-vehicle communication” and communication to a server and then to car V2I);
 The driver assistance system as recited in claim 25, wherein the control device is configured to ascertain the at least one traveled comparison trajectory using the data received via the position module,” (“ FIG. 11 depicts a flowchart of a sub-process 1100 for combining two or more observed trajectories of vehicles that are tracked as shown by task 1010B of FIG. 10B. At task 1110, a trajectory is selected as a base trajectory from the trajectories that are being combined. At task 1120, a plurality of locations that are part of the base trajectory is determined. At task 1130, a location from the plurality is selected as a base location. In this example, location 610a may be selected. In one aspect, each location identified by the base trajectory may be selected as a base location only once during the execution of the sub-process 1100.” Here gives the comparison trajectory (“combining of two or more observed trajectories inherently requires one comparison trajectory)); ” and/or is configured to ascertain the at least one traveled comparison trajectory using sensor data of at least one sensor, in the context of an odometry calculation.” (Column 12, lines 29-42, “  FIG. 14 depicts an exemplary sub-process 1400 for processing the first representative trajectory to produce a second representative trajectory as specified at task 940 of FIG. 9. At task 1410, the first representative trajectory determined at task 930 is obtained. At task 1420, a reference trajectory is obtained that is generated based on information other than vehicle trajectory information. In one aspect, the reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory 320. In another aspect, the backup trajectory may be generated by processing information from sensor 370 and camera 360. The reference trajectory may be generated by using any known method for generating vehicle trajectories, course estimates or vehicle control strategies.”);
Regarding Claim 27, modified Ferguson et al teaches ” The driver assistance system as recited in claim 26, wherein the at least one sensor is selected from the group of the following sensors: acceleration sensors, rotational rate sensors, camera sensors, wheel rotational speed sensors, steering angle sensors;” (Column 5, lines 22-27, “ Sensor 370 may include a sensor for detecting pitch, yaw, or roll of vehicle 210. Similarly, sensor 370 may be a laser scanner such, sonar, radar, lidar, or another similar device for detecting obstacles. Camera 360 is a camera for taking pictures of the surroundings of vehicle 210. Camera 360 may be used to detect road blocks, road lanes, and other environmental information. “);” and the control device is configured to carry out the odometry calculation at least using one of the following methods: Inertial Navigation System (INS), visual odometry, vehicle odometry.” (Column 1, lines 7-15, “ Autonomous vehicles use computing systems to aid in the transport of passengers from one location to another. Such vehicles may be equipped with various types of sensors in order to detect objects in their surroundings. Autonomous vehicles may include lasers, sonar, radar, cameras, and other devices which scan and record data from the vehicle's surroundings. These devices may be used to detect the geometry of the road on which the vehicles are travelling and determine the locations of the road's curb and lanes.” Here teaches the use of camera/visual sensors (i.e. visual odometry));
Regarding Claim 28, claim 28 is directed a non-transitory computer readable medium containing instructions to execute the method as claimed in claim 13. As such the grounds for its rejection are identical to claim 13. From the use of a memory an processor (and the stored instructions) is taught in Ferguson column 4, lines 40-53, “As shown in FIG. 3, vehicle control unit 220 may include a processor 310, memory 320, radio 350, a camera 360, and sensor 370. Memory 320 of vehicle control unit 220 stores information accessible by processor 310, including instructions 330 that may be executed by the processor 310. The memory also includes data 340 that may be retrieved, manipulated or stored by the processor. The memory may be of any type of tangible media capable of storing information accessible by the processor, such as a hard-drive, memory card, ROM, RAM, DVD, CD-ROM, write-capable, and read-only memories. The processor 310 may be any well-known processor, such as commercially available processors. Alternatively, the processor may be a dedicated controller such as an ASIC.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102015219933 A1; US 20130211656 A1; CN 104778850 A; US 9355562 B1; WO 2016130719 A2; US 20190227545 A1; US 20190265045 A1; US 20200341470 A1; DE 102017103971 A1; US 10671075 B1; US 9810540 B1;
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661